Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claims 1 and 8 of a power module including:  the extending portion of the circuit board is disposed between the first conductive portion and the second conductive portion, and an upper surface of the lead frame is flush with a top surface of the extending portion; and a pad group including a first pad, a second pad, and a third pad, wherein the first pad is disposed on the extending portion, the second pad and the third pad are respectively disposed on the first conductive portion and the second conductive portion (claim 1) and an upper surface of the lead frame is flush with a top surface of each of the two extending portions; and two pad groups, each of the two pad groups including a first pad, a second pad, and a third pad, wherein the first, second and third pads of one of the two pad groups are respectively disposed on one of the two extending portions, the first conductive portion, and the second conductive portion, and the first, second, and third pads of the other one of the pad groups are respectively disposed on the other on of the two extending portions, the second conductive portion, and the third conductive portion and the two power devices are electrically connected to each other in series through the second conductive portion (claim 8).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894